RELEASE AGREEMENT

This Release Agreement (the “Release Agreement”), by and between Lodgian, Inc.
(the “Company”)1 and Linda B. Philp (“You” or “Your”) (collectively, the
“Parties”) is effective as of December 16, 2005 (the “Effective Date”).

WHEREAS, You are currently employed as Executive Vice President and Chief
Financial Officer of the Company;

WHEREAS, You and the Company are parties to the Executive Employment Agreement
dated February 7, 2005 (the “Employment Agreement”);

WHEREAS, You have previously notified the Company of Your intention to resign as
Executive Vice President and Chief Financial Officer of the Company;

WHEREAS, the Company has agreed to accept Your resignation as an employee of the
Company effective December 16, 2005 (the “Separation Date”);

WHEREAS, You and the Company have agreed to enter into a consulting agreement
(the “Consulting Agreement”) in the form attached as Exhibit A hereto, that
provides, among other things, that you will retain Your title of Executive Vice
President and Chief Financial Officer until the earlier of March 15, 2006 or the
date upon which the Company requests that You resign Your position; and

WHEREAS, the Parties desire to enter into this Release Agreement for the purpose
of resolving and setting forth the terms upon which the Employment Agreement is
being terminated.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, it is agreed:

1. Consideration. Provided that You satisfy the conditions of this Release
Agreement, and do not revoke this Release Agreement, the Company will provide to
You the separation benefits as set forth in Section 4 below. The Company’s
obligations set forth in the preceding sentence shall be conditioned upon Your
compliance with the terms of the Consulting Agreement and Your compliance with
all restrictive covenants and post-termination obligations to which You are
subject, including, but not limited to, the restrictive covenants contained in
this Release Agreement. Any material breach by You of this Release Agreement,
the Consulting Agreement or any obligations to which You are subject shall
constitute a breach of this Release Agreement, and all of the Company’s
obligations under this Release Agreement, including, but not limited to, the
obligation to provide the separation benefits stated in Section 4 below, shall
immediately cease.

2. Consulting Agreement. You agree to enter into the Consulting Agreement with
an effective date of December 19, 2005 and abide by the Consulting Agreement in
all material respects.

3. Separation Benefits. The Company shall provide You the separation benefits as
provided for below provided that You:



  (a)   enter into and abide by the terms of the Consulting Agreement;



  (b)   execute, and do not revoke, the Release Agreement; and



  (c)   comply with all obligations to the Company to which You are subject,
including, but not limited to, all restrictive covenants and post-termination
obligations contained in this Release Agreement.



      The separation benefits shall consist of the following:



  (a)   Separation Payments. The Company will pay You a lump sum of $112,750 on
January 3, 2006, (provided that the Revocation Period has lapsed, or otherwise
on the date immediately following the date the Revocation Period lapses) and pay
You an additional lump sum of $56,375 on March 15, 2006;



  (b)   Paid Vacation. The Company will pay You Your accrued and unused vacation
in the amount of $8,673.00 on January 3, 2006;



  (c)   Payment of COBRA Premiums. Pay the Company’s portion of Your COBRA
premiums for family coverage under the Company’s major medical, dental and
vision group health plan on a monthly basis through June 16, 2006;

The separation benefits described in (a) – (c) above shall collectively be
referred to as the “Separation Benefits.”

The Separation Benefits stated above will be subject to applicable withholdings,
including taxes and Social Security. Because You are no longer employed, Your
rights to any particular employee benefit will be governed by applicable law and
the terms and provisions of the Company’s various employee benefit plans and
arrangements. You acknowledge that Your Separation Date will be the date used in
determining benefits under all Company employee benefit plans. The Company’s
obligations listed above shall terminate immediately upon any breach by You of
the Release Agreement.

4. Release. In exchange for the consideration stated above, You release and
discharge the Company from any claim or liability, whether known or unknown,
arising out of any event, act or omission occurring on or before the day You
sign this Release Agreement, including, but not limited to, claims arising out
of Your employment or the Employment Agreement, claims arising by virtue of Your
status as an officer of the Company or an officer or director of any of its
subsidiaries, claims for breach of contract, tort, employment discrimination,
retaliation, or harassment, as well as any other statutory or common law claims,
at law or in equity, recognized under any federal, state, or local law. You also
release any claims for unpaid back pay, sick pay, vacation pay, expenses,
bonuses, claims to stock options, claims to the vesting of stock options,
commissions, attorneys’ fees, or any other compensation.

You agree that You are not entitled to any additional payment or benefits from
the Company, except as set forth in this Release Agreement. You also acknowledge
and agree that the Employment Agreement has terminated and is of no further
force or effect as of the Effective Date.

Notwithstanding anything to the contrary in this Section 5, the Parties
acknowledge and agree that (a) this Release Agreement does not waive Your right
to (i) claim or receive indemnification as an officer of the Company under any
applicable state laws, the Company’s Articles of Incorporation, or the Company’s
By-laws, or (ii) claim or receive insurance coverage or be defended under any
officers insurance coverage which applies to officers of the Company and which
applies to You in Your capacity as the Executive Vice President and Chief
Financial Officer of the Company; and (b) You do not waive any claims arising
under this Release Agreement.



  5.   ADEA/OWBPA Waiver. By agreeing to this provision, You release and waive

any right or claim against the Company arising out of Your employment or the
termination of Your employment with the Company under the Age Discrimination in
Employment Act, as amended, 29 U.S.C. § 621 et seq. (“ADEA”), the Older Workers
Benefit Protection Act, 29 U.S.C. § 621 et seq. (“OWBPA”), or the Georgia
Prohibition of Age Discrimination in Employment, O.C.G.A. § 34-1-2, (the
“Waiver”). You understand and agree that:



  i.   this Release Agreement is written in a manner that You understand;



  ii.   You do not release or waive rights or claims that may arise after You
sign this Release Agreement;



  iii.   You waive rights and claims You may have had under the ADEA and the
OWBPA, but only in exchange for payments and/or benefits in addition to anything
of value to which You are already entitled;



  iv.   You have been advised to consult with an attorney before signing this
Release Agreement;



  v.   You have 21 days (the “Offer Period”) from receipt of this Release
Agreement to consider whether to sign it. If You sign before the end of the
Offer Period, You acknowledge that Your decision to do so was knowing,
voluntary, and not induced by fraud, misrepresentation, or a threat to withdraw,
alter, or provide different terms prior to the expiration of the Offer Period.
You agree that changes or revisions to this Release Agreement, whether material
or immaterial, do not restart the running of the Offer Period;



  vi.   You have seven (7) days after signing this Release Agreement to revoke
this Release Agreement (the “Revocation Period”). If You revoke, the Release
Agreement shall not be effective or enforceable and You shall not be entitled to
the Separation Benefits stated above. To be effective, the revocation must be in
writing and received by the Senior Vice President, General Counsel & Secretary,
Daniel Ellis, at Lodgian, Inc., 3445 Peachtree Rd., Suite 700, Atlanta, Georgia
30326, or his successor, within the Revocation Period; and



  vii.   this Waiver will not become effective or enforceable until the
Revocation Period has expired.

6. Restrictive Covenants. You acknowledge that the restrictions contained in
this Section 7 are reasonable and necessary to protect the legitimate business
interests of the Company, and will not impair or infringe upon Your right to
work or earn a living after Your employment with the Company ends.2

A. Trade Secrets and Confidential Information. You represent and warrant that:
(i) You are not subject to any legal or contractual duty or agreement that would
prevent or prohibit You from performing the duties contemplated by this Release
Agreement or otherwise complying with this Release Agreement, and (ii) You are
not in breach of any legal or contractual duty or agreement, including any
agreement concerning trade secrets or confidential information owned by any
other party.

You agree that You will not: (i) use, disclose, or reverse engineer the Trade
Secrets or the Confidential Information for any purpose other than the Company’s
Business, except as authorized in writing by the Company; or (a) retain Trade
Secrets or Confidential Information, including any copies existing in any form
(including electronic form), which are in Your possession or control, or
(b) destroy, delete, or alter the Trade Secrets or Confidential Information
without the Company’s written consent.

The obligations under this sub-section 7A shall: (i) with regard to the Trade
Secrets, remain in effect as long as the information constitutes a trade secret
under applicable law, and (ii) with regard to the Confidential Information,
remain in effect during the Restricted Period. The confidentiality, property,
and proprietary rights and protections available in this Release Agreement are
in addition to, and not exclusive of, any and all other rights to which the
Company is entitled under federal and state law, including, but not limited to,
rights provided under copyright laws, trade secret and confidential information
laws, and laws concerning fiduciary duties.

B. Non-Solicitation of Customers. During the Restricted Period, You will not,
directly or indirectly, solicit any Customer of the Company for the purpose of
providing any goods or services competitive with the Business. The restrictions
set forth in this sub-section 7B apply only to the Customers with whom You had
Contact.

C. Non-Recruit of Employees. Non-Recruit of Employees. During the Restricted
period, You will not, directly or indirectly, solicit, recruit or induce any
Employee to (a) terminate his or her employment relationship with the Company or
(b) work for any other person or entity engaged in the Business. The
restrictions set forth in this sub-section 7C apply only to Employees with whom
You had direct or indirect contact during the last year of Your employment with
the Company.

D. Non-Competition. During the Non-Competition Restricted Period, You will not,
on Your own behalf or on behalf of any person or entity engaged in the Business,
engage in or perform within the Territory any of the activities which You
performed, or which are substantially similar to those which You performed, as
Executive Vice President and Chief Financial Officer of the Company. Nothing in
this sub-section 7D or this Release Agreement shall be construed to prohibit You
from performing activities which You did not perform for the Company.

E. Definitions. Unless otherwise indicated, the capitalized terms in this
sub-section 8 shall be defined as follows:

(i) “Business” shall mean the business of owning and operating hotels including,
but not limited to, full-service hotels which have food and beverage operations
and meeting spaces.

(ii) “Confidential Information” means (a) information of the Company, to the
extent not considered a Trade Secret under applicable law, that (i) relates to
the business of the Company, (ii) possesses an element of value to the Company,
(iii) is not generally known to the Company’s competitors, and (iv) would damage
the Company if disclosed, and (b) information of any third party provided to the
Company which the Company is obligated to treat as confidential. Confidential
Information includes, but is not limited to, (i) future business plans, (ii) the
composition, description, schematic or design of products, future products or
equipment of the Company, (iii) communication systems, audio systems, system
designs and related documentation, (iv) advertising or marketing plans,
(v) information regarding independent contractors, employees, clients and
customers of the Company, and (vi) information concerning the Company’s
financial structure and methods and procedures of operation. Confidential
Information shall not include any information that (i) is or becomes generally
available to the public other than as a result of an unauthorized disclosure,
(ii) has been independently developed and disclosed by others without violating
this Agreement or the legal rights of any party, or (iii) otherwise enters the
public domain through lawful means.

(iii) “Contact” means any interaction between You and a Customer which (i) takes
place in an effort to establish, maintain, and/or further a business
relationship on behalf of the Company and (ii) occurs during the last year of
Your employment with the Company (or during Your employment if employed less
than a year).

(iv) “Customer” means any person or entity to whom the Company has sold its
products or services, or solicited to sell its products or services.

(v) “Employee” means any person who (i) is employed by the Company at the time
Your employment or Consulting Agreement with the Company ends, or (ii) is
employed by the Company during the Restricted Period.

(vi) “Non-Competition Restricted Period” means the time period during Your
employment with the Company, and for six (6) months after Your employment with
the Company ends.

(vii) “Restricted Period” means the time period during Your employment with the
Company, and for two (2) years after Your employment with the Company ends.

(viii) “Territory” means the fifteen (15) mile radius surrounding the Company’s
corporate office at 3445 Peachtree Rd., Suite 700, Atlanta, Georgia 30326.

(ix) “Trade Secrets” means information of the Company, and its licensors,
suppliers, clients and customers, without regard to form, including, but not
limited to, technical or nontechnical data, a formula, a pattern, a compilation,
a program, a device, a method, a technique, a drawing, a process, financial
data, financial plans, product plans, or a list of actual or potential customers
or suppliers which is not commonly known by or available to the public and which
information (i) derives economic value, actual or potential, from not being
generally known to, and not being readily ascertainable by proper means by,
other persons who can obtain economic value from its disclosure or use, and
(ii) is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy.



7. Injunctive Relieve. If You breach any portion of this Agreement, You agree
that:



  (a)   the Company would suffer irreparable harm;



  (b)   it would be difficult to determine damages, and money damages alone
would be an inadequate remedy for the injuries suffered by the Company; and



  (c)   if the Company seeks injunctive relief to enforce this Agreement, You
will waive and will not (i) assert any defense that the Company has adequate
remedy at law with respect to the breach, (ii) require that the Company submit
proof of the economic value of any Trade Secret or Confidential Information, or
(iii) require the Company to post a bond or any other security.

Nothing contained in this Agreement shall limit the Company’s right to any other
remedies at law or in equity.

8. Independent Enforcement. The covenants contained in Section 7 of this Release
Agreement shall be construed as agreements independent of any other agreements
or any other provision in this Release Agreement, and the existence of any claim
or cause of action by You against the Company, whether predicated on this
Release Agreement or otherwise, regardless of who was at fault and regardless of
any claims that either You or the Company may have against the other, shall not
constitute a defense to the enforcement by the Company of the covenants
contained in Section 7 of this Release Agreement. The Company shall not be
barred from enforcing the restrictive covenants contained in Section 7 of this
Release Agreement by reason of any breach of any other part of this Release
Agreement or any other agreement with You.

9. Entire Agreement. This Release Agreement, including Exhibits A and B which
are incorporated by reference, constitutes the entire agreement between the
Parties. This Release Agreement supersedes any prior communications, agreements
or understandings, whether oral or written, between the Parties arising out of
or relating to Your employment, including, but not limited to, the Employment
Agreement. You acknowledge that the restrictive covenants contained in Section 7
of this Release Agreement supersede any restrictive covenants entered into
between the Parties. Other than the terms of this Release Agreement, no other
representation, promise or agreement has been made with You to cause You to sign
this Release Agreement.

10. No Admission of Liability. This Release Agreement is not an admission of
liability by the Company. The Company denies any liability whatsoever. The
Company enters into this Release Agreement to reach a mutual agreement
concerning Your employment with the Company up to and including the day You sign
this Release Agreement.

11. Severability. The provisions of this Release Agreement are severable. If any
provision is determined to be invalid, illegal, or unenforceable, in whole or in
part, the remaining provisions and any partially enforceable provisions shall
remain in full force and effect.

12. Attorneys’ Fees. In the event of litigation relating to this Release
Agreement, the prevailing party shall be entitled to recover attorneys’ fees and
costs of litigation, in addition to all other remedies available at law or in
equity.

13. Governing Law. The laws of the State of Georgia shall govern this Release
Agreement. If Georgia’s conflict of law rules would apply another state’s laws,
the Parties agree that Georgia law shall still govern.

14. Consent to Jurisdiction. You agree that any claim arising out of or relating
to this Release Agreement shall be brought in a state or federal court of
competent jurisdiction in Georgia. You consent to the personal jurisdiction of
the state and/or federal courts located in Georgia. You waive (i) any objection
to jurisdiction or venue, or (ii) any defense claiming lack of jurisdiction or
improper venue, in any action brought in such courts.

15. Successors and Assigns. This Release Agreement, including Exhibits A and B,
shall be assignable to, and shall inure to the benefit of, the Company’s
successors and assigns, including, without limitation, successors through
merger, name change, consolidation, or sale of a majority of the Company’s stock
or assets, and shall be binding upon You and Your heirs and assigns.

16. Voluntary Agreement. You acknowledge the validity of this Release Agreement
and represent that You have the legal capacity to enter into this Release
Agreement. You acknowledge that You have carefully read this Release Agreement,
know and understand the terms and conditions, including its final and binding
effect, and sign it voluntarily.

IN WITNESS WHEREOF, the Parties hereto have executed this Release Agreement as
of the Effective Date.

      LODGIAN, INC.   LINDA B. PHILP
By: s/ Daniel E. Ellis
  s/ Linda B. Philp
 
   
Title: Senior Vice President & General Counsel
  Date: December 16, 2005
 
   
Date: December 16, 2005
 


1 The term “Company” includes the company’s parents, subsidiaries, affiliates
and all related companies, as well as their respective officers, directors,
shareholders, employees, agents and any other representatives, any employee
benefits plan of the Company, and any fiduciary of those plans.

2 Unless otherwise indicated, all capitalized terms used in this Section 7 are
defined in sub-section 7E.

1

EXHIBIT A

[Exhibit A located on next page]

2

AGREEMENT FOR CONSULTING SERVICES

THIS CONSULTING AGREEMENT (“Agreement”) is made and entered into effective as of
the 19th day of December, 2005, by and among Lodgian, Inc. a Delaware
corporation (the “Company”), and Linda B. Philp (“Consultant”).

BACKGROUND

WHEREAS, Consultant is currently the Executive Vice President and Chief
Financial Officer of the Company; and

WHEREAS, Consultant has indicated her intention to resign as an employee of the
Company effective December 16, 2005; and

WHEREAS, The Company desires that the Consultant remain the Executive Vice
President and Chief Financial Officer of the Company until the earlier of
March 15, 2006 or the date upon which the Company requests that Consultant
resign the position of Executive Vice President and Chief Financial Officer.

NOW, THEREFORE, in consideration of the obligations herein made and undertaken,
the parties, intending to be legally bound, covenant and agree as follows:

SECTION 1

SCOPE OF SERVICES

Until the earlier to occur of (a) March 15, 2006 or (b) the date upon which the
Company hires a replacement Chief Financial Officer, Consultant will act as the
Company’s Executive Vice President and Chief Financial Officer and perform all
duties customary of that position, including, but not limited to the following:



  (a)   Assistance with the Company’s continued compliance with Section 404 of
the Sarbanes-Oxley Act;



  (b)   Assistance with the preparation of the Company’s Annual Report on Form
10-K for the fiscal year 2005; and



  (c)   Assistance with the closing of the Company’s books for fiscal year 2005,
and



  (d)   Such other services as reasonably requested by the Company.

Should the Company hire a replacement Chief Financial Officer before the end of
the Term of this Agreement, Consultant agrees to immediately resign the position
of Executive Vice President and Chief Financial Officer. However, Consultant
will continue to perform services for the Company, which will generally consist
of consulting with the replacement Chief Financial Officer, or other designated
company employees, in order to effect a smooth and orderly transition.

SECTION 2

TERM OF AGREEMENT

This Agreement shall commence on December 19, 2005 and shall continue until
March 15, 2006, provided that the Company may earlier terminate this Agreement
at any time for any reason whatsoever or for no reason upon fourteen (14) days
prior written notice to the Consultant.

SECTION 3

CONSIDERATION

In consideration of the services to be performed by Consultant, Company agrees
to pay to Consultant on an hourly basis at the rate of $250.00 per hour.
Consultant will provide a detailed invoice to the Company on a bi-weekly basis
and Company shall pay each invoice submitted by Consultant within fifteen
(15) days of receipt.

SECTION 4
HOURLY COMMITMENT

Consultant and Company agree to meet periodically throughout the Term of this
Agreement to determine the appropriate number of hours the Consultant will need
to work per week in order to fulfill Consultant’s responsibilities under this
Agreement. It is the expectation of the parties that Consultant will work
between 24 – 40 hours per week throughout the Term of this Agreement.

SECTION 5

LIMITATION ON AUTHORITY

Consultant shall not represent to any third party that Consultant has the
authority to enter into any contract on behalf of Company or otherwise bind
Company and shall not enter into any agreements on behalf of Company or
purporting to bind Company unless expressly authorized to do so in writing by
Company with reference to the specific agreement.

SECTION 6

INDEMNIFICATION

To the fullest extent permitted by applicable law, Company shall indemnify,
defend and hold harmless Consultant from and against any and all losses, claims,
damages, expenses and liabilities of any nature whatsoever, suffered or incurred
by Consultant, including, without limitation, reasonable attorneys’ fees and
court costs and other expenses and costs reasonably incurred, arising out of or
in connection with the performance of Consultant’s duties under this Agreement
or any action taken or omitted by Consultant by or on behalf of Company pursuant
to the authority granted by this Agreement, even if such losses, claims,
damages, expenses or liabilities are caused in whole or in part by the
negligence of Consultant; provided, however, this indemnification does not apply
to the extent any such losses, claims, damages, expenses or liabilities are
caused by the fraud, gross negligence or willful misconduct of Consultant or
result from the breach of this Agreement by Consultant. Company’s obligations
under this Section 6 shall survive the termination of this Agreement. Consultant
agrees to give Company prompt notice of any such claim, demand, or action and
shall, to the extent Consultant is not adversely affected, cooperate fully with
Company in defense and settlement of said claim, demand, or action.

SECTION 7

MISCELLANEOUS

7.1 Consultant shall not assign, transfer, or subcontract this Agreement or any
of its obligations hereunder.

7.2 This Agreement shall be governed and construed in all respects in accordance
with the laws of the State of Georgia as they apply to a contract executed,
delivered, and performed solely in such State.

7.3 The parties are and shall be independent contractors to one another, and
nothing herein shall be deemed to cause this Agreement to create an agency,
partnership, or joint venture between the parties. Nothing in this Agreement
shall be interpreted or construed as creating or establishing the relationship
of employer and employee between Company and Consultant. Consultant agrees that
she shall not be entitled to participation in any Company benefit plan.

7.4 All remedies available to either party for one or more breaches by the other
party are and shall be deemed cumulative and may be exercised separately or
concurrently without waiver of any other remedies. The failure of either party
to act in the event of a breach of this Agreement by the other shall not be
deemed a waiver of such breach or a waiver of future breaches, unless such
waiver shall be in writing and signed by the party against whom enforcement is
sought.

7.5 Any and all notices, offers, demands or elections required or permitted to
be made under this Agreement (“Notices”) shall be in writing, signed by the
party giving such Notice, and shall be deemed given and effective (i) when
hand-delivered (either in person by the party giving such notice, or by its
designated agent, or by commercial courier) or (ii) on the third (3rd) business
day (which term means a day when the United States Postal Service, or its legal
successor (“Postal Service”) is making regular deliveries of mail on all of its
regularly appointed week-day rounds in Atlanta, Georgia) following the day (as
evidenced by proof of mailing) upon which such notice is deposited, postage
pre-paid, certified mail, return receipt requested, with the Postal Service, and
addressed to the other party at such party’s respective address as set forth on
the signature page of this Agreement, or at such other address as the other
party may hereafter designate by Notice.

7.6 This Agreement constitutes the entire agreement of the parties hereto and
supersedes all prior representations, proposals, discussions, and
communications, whether oral or in writing. This Agreement may be modified only
in writing and shall be enforceable in accordance with its terms when signed by
the party sought to be bound.

7.7 If any provision of this Agreement is held by a court of competent
jurisdiction to be invalid, void, or unenforceable, the remaining provisions
shall continue in full force and effect without being impaired or invalidated in
any way.

7.8 Any dispute, controversy or claim arising out of or in connection with, or
relating to, this Agreement or any breach or alleged breach hereof shall, upon
the request of any party involved, be submitted to, and settled by, arbitration
in the Atlanta, Georgia metropolitan area, pursuant to the commercial
arbitration rules then in effect of the American Arbitration Association (or at
any time or at any other place or under any other form of arbitration mutually
acceptable to the parties so involved). Any award rendered shall be final and
conclusive upon the parties and a judgment thereon may be entered in the highest
court of the forum, state or federal, having jurisdiction. The expenses of the
arbitration shall be borne equally by the parties to the arbitration, provided
that each party shall pay for and bear the cost of its own experts, evidence and
counsel’s fees, except that in the discretion of the arbitrator, any award may
include the cost of a party’s counsel if the arbitrator expressly determines
that the party against whom such award is entered has caused the dispute,
controversy or claim to be submitted to arbitration as a dilatory tactic.

7.9 This Agreement may be executed in any number of counterparts, all of which
shall be deemed an original but all of which shall constitute one and the same
instrument.

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date and year first above written.

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

3

LODGIAN, INC.

          By:___________________________________
Name:_______________________________
Title:________________________________

Address:
  3445 Peachtree Road, Suite 700    Atlanta, GA 30326


LINDA B. PHILP

     
1425 Landings Chase
Alpharetta, GA 30005

4